DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 16/476,410, filed July 8, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed August 18, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/476,410, which include: Amendments to the Specification, Amendments to the Claims, and Remarks containing Applicant’s amendments.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant has amended Claims 1, 3, 7-10, 12, 16-17, and 19-20. Claims 1-20 remain pending in the application.
Regarding Applicant’s Remarks and Amendments to the Specification, Examiner acknowledges Applicant’s corrections to paragraphs [00147]-[00153] have resolved the corresponding identified specification objections, and therefore these respective specification objections previously set forth in the Non-Final Office Action mailed March 23, 2022 are withdrawn.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s amendments have resolved the objections identified in Claims 9 and 16, and therefore the respective claim objections previously set forth in the Non-Final Office Action mailed March 23, 2022 are withdrawn. However, Examiner notes that Applicant’s amendments have introduced a new claim objection, with the new claim objection identified in the relevant section below.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant’s amendments have resolved the 112(b) indefiniteness issues identified for Claims 3, 12, and 19, and therefore the respective claim rejections previously set forth in the Non-Final Office Action mailed March 23, 2022 are withdrawn. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/476,410, which include: Remarks containing Applicant’s arguments.
Regarding Applicant’s Remarks for Claims 1-20 under 35 U.S.C. 101, Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner points out that Applicant did not provide arguments with respect to the existing 101 rejection, and instead referred to the amended claim limitations for further consideration. Hence the existing 101 rejections are still maintained. The updated 101 analysis according to the Applicant’s amended claims are provided in the indicated sections below.
Regarding Applicant’s Remarks for Claims 1-2, 4, 7, 9-11, 13, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, June 2013 [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler]; for Claims 3, 12, and 19 under 35 U.S.C. 103 as being unpatentable over He in view of Berglund, in further view of Bestler as applied to Claims 1, 10, and 17; in even further view of Adya et al., Slicer: Auto-Sharding for Datacenter Applications, Proceedings of the 12th USENIX Symposium on Operating Systems Design and Implementation (OSDI ‘16), November 2-4 2016 [hereafter referred as Adya]; for Claims 5-6 and 14-15 under 35 U.S.C. 103 as being unpatentable over He in view of Berglund, in further view of Bestler as applied to Claims 1 and 10; in even further view of Lamping et al., A Fast, Minimal Memory, Consistent Hash Algorithm, arXiv:1406.2294, 2014 [hereafter referred as Lamping]; and for Claim 8 under 35 U.S.C. 103 as being unpatentable over He in view of Berglund, in further view of Bestler as applied to Claim 7; in even further view of Derczynski et al., Analysis of named entity recognition and linking for tweets, Information Processing and Management 51 (2015), Elsevier Ltd. 2015 [hereafter referred as Derczynski], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner points out that Applicant’s arguments are directed to the newly amended limitations in the independent and dependent claims, which have not been previously entered, and thus necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the relevant sections indicated below.

Claim Objections
Claims 1, 8, 10, and 17 are objected to 
because of the following informalities: 
Claims 1, 10, and 17 recite the same limitation that contains a typographical error and should be corrected as “… the second model comprising second structures that include second nodes, second edges that each connect a respective pair of the second nodes …”. Appropriate correction is required.
Claims 1, 10, and 17 recite the same limitation that should be corrected as “wherein … the second model assigns a second set of entities to the second set of population pools that each include one or more second persistent identifiers …” to resolve the antecedent issue found in this limitation. Appropriate correction is required.
Claim 8 recites the limitation “… wherein the each population pool indicates a set of demographic attributes of a persistent identifier in the population pool”, where it references the population pools within the “first set of population pools” and the “second set of population pools” from parent independent Claim 1. Hence, this limitation should be corrected as “… wherein each population pool indicates a set of demographic attributes of a persistent identifier in the respective population pool” to resolve the typographical error as well as the antecedent issue found in this limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1, 10, and 17,
Claims 1, 10, and 17 recite the following newly introduced limitations “… the second model comprising second structures that include second nodes, second edges that each connect a respective pair of the second nodes, and a second set of population pools …”, and “wherein … the second model assigns a second set of entities to the second set of population pools that each include one or more second persistent identifiers …”. There is insufficient antecedent basis for the above limitations in the claim, since the independent claim does not contain an earlier reference to “a second model”. However, the independent claim contains references to both “an original model” and “a new model”, where it appears that the structures belonging to this “the second model” include the structures associated with “a new model”, including a second set of nodes, second edges, and a second set of entities and a second set of population pools. Hence for purposes of examination, these newly introduced  limitations will be interpreted as “… the new model comprising second structures that include second nodes, second edges that each connect a respective pair of the second nodes, and a second set of population pools …”, and “wherein … the new model assigns a second set of entities to the second set of population pools that each include one or more second persistent identifiers …”. 
Claims 1, 10, and 17 additionally recite the following newly introduced limitation “… wherein the first model assigns a first set of entities to the first population pools that each include one or more first persistent identifiers …”. There is insufficient antecedent basis for the above limitations in the claim, since the independent claim does not contain an earlier reference to “a first model”. However, the independent claim contains references to both “an original model” and “a new model”, where it appears that the structures belonging to this “the first model” include the structures associated with “an original model”, including a first set of entities and a first set of population pools. Hence for purposes of examination, these newly introduced limitation will be interpreted as “… wherein the original model assigns a first set of entities to the first population pools that each include one or more first persistent identifiers …”.
Claims 2-9 are dependent claims tracing back to their amended parent independent Claim 1, and as such, inherit the same lack of antecedent issues identified in parent independent Claim 1. Hence Claims 2-9 are also rejected as being indefinite by virtue of dependency.
Claims 11-16 are dependent claims tracing back to their amended parent independent Claim 10, and as such, inherit the same lack of antecedent issues identified in parent independent Claim 10. Hence Claims 11-16 are also rejected as being indefinite by virtue of dependency.
Claims 18-20 are dependent claims tracing back to their amended parent independent Claim 17, and as such, inherit the same lack of antecedent issues identified in parent independent Claim 17. Hence Claims 18-20 are also rejected as being indefinite by virtue of dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-9 recite a method (representing a process);
Claims 10-16 recite a system (representing a machine); and
Claims 17-20 recite a non-transitory computer storage medium encoded with instructions (representing an article of manufacture).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article or manufacture, or composition of matter).
Regarding amended Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
… wherein the original model assigns a first set of entities to the first set of population pools … and the new model assigns a second set of entities to the second set of population pools (Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0026] and [0059], the usage of the term “model” broadly indicates an analytical or data model, where a “data model” is further defined in the Oxford Dictionary of Computing as a simplified physical or abstract representation that contains sets of data elements representing a set of entities, features/attributes, and their relationships. Additionally, under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0068], the term “population pool” broadly indicates a set of data entities. Hence this limitation broadly recites identifying and determining an assignment of data entities within a first set of data entities into a second set of data entities (“a first set of population pools”, “a second set of population pools”), where these sets of data entities are associated with each respective data abstraction or grouping (“an original model”, “a new model”). A person can analyze the data features and attributes in each data entity and identify/determine/organize groups of data entities containing similar features/attributes in such a way that the organization of these data entities represents groups of data entities distributed within each data abstraction group, and hence this assigning step that identifies and determines which data entities from a set of data entities from one data abstraction grouping are similar or belong with another set of data entities from another data abstraction grouping represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… mapping … a portion of the second structures of the new model to corresponding structures of the original model (As established earlier, under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0026], [0059], and [0068], this limitation broadly recites mapping a subset of data entities containing feature/attribute information (“nodes”, “population pools”) from a second data abstraction grouping (“a new model”) to corresponding data entities from the initial data abstraction grouping (“an original model”). A person can identify and determine similarities of feature/attribute data values stored within each set of data entities and map a subset of data entities from one data model to another corresponding subset of data entities in another data model, and hence this mapping step that matches similar data entities from data model groupings based on similar data features/attributes represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… classifying … based on the mapping, each structure of the new model as belonging to a group of structures sharing at least one characteristic (Under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to arrange something in groups according to features that they have in common. Hence this limitation broadly recites a classifying step that involves mapping data entities associated with a second data abstraction with a group of data entities based on shared characteristics. A person can perform classification by further inspecting the mapped data entities and groups of entities and identify common feature/attribute characteristics between them and determine that these groups formed by these common characteristics as belonging to a particular group of existing data entities, and hence this classifying step represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… generating … based on the mapping and the classifying, a merged model, the generating comprising, creating a third set of population pools of the merged model, including each population pool common to both the original model and the new model and one or more population pools of the second set of population pools that are not included in the first set of population pools of the original model (Under its broadest reasonable interpretation, this limitation broadly recites performing the earlier recited mapping and classifying steps to produce a result, where the result is a data abstraction (“a merged model”) representing a set of common data entities (“third set of population pools”) from both existing first and second data abstraction groupings and one or more data entities associated with a second data abstraction grouping (“new model”) that is not present in the first data abstraction grouping (“original model”). A person can analyze a group of entities and form a new group that contains entities containing common feature/attribute information from both existing data model groupings and add one or more new entities from a second data model grouping that is not found in the first data model grouping. Hence this generating step that involves the earlier decision-making steps of mapping and classifying of data entities to generate a third data abstraction grouping that contains existing common and different data entities found in the first and second data model groupings also represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).) …
… classifying … a plurality of unique entities by applying consistent hashing to each of the plurality of unique entities, including: assigning … persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular population pool in the new model (As indicated earlier, under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to apply or arrange something in groups according to features that they have in common. Furthermore, under its broadest reasonable interpretation, the term “plurality of unique entities” broadly indicates a set of different data entities, while the term “a particular population pool” broadly indicates a set of data entities. Hence, this limitation broadly recites grouping a set of different data entities with another set of data entities by creating and assigning identifiers using a consistent hashing technique based on each data entity. A person can apply a consistent hashing algorithm to generate persistent identifiers by selecting a large enough key space to minimize data entity collisions (thus producing identifiers that are independent or unique from each other), and assign these identifiers to a set of data entities to represent a plurality of different entities, and hence the application of steps in a consistent hashing algorithm represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III). Furthermore, applying a consistent hashing algorithm to assign persistent identifiers to form a plurality of different entities also represents a form of arrangement (i.e., classification) involving a set of data entities, and hence this claim limitation of applying consistent hashing to perform an ordered relationship is directed to a way of organizing information and manipulating information through mathematical relationships and correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).).  
Step 2A Prong 2: This claim further recites:
… performed by one or more data processing apparatus (This claim element is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… receiving, as input at one or more data processing apparatus, (i) an original model comprising first structures that include first nodes, first edges that each connect a respective pair of the first nodes, and a first set of population pools and (ii) a new model that was generated from the original model but differs from the original model, the new model comprising second structures that include second nodes, second edges that each connect a respective pair of the second nodes, and a second set of population pools (As established earlier, under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0026], [0059], and [0068], this claim element broadly recites receiving input information that represents different data abstraction groupings (“original model”, “new model”) represented by data entities containing feature/attribute information in respective data entities (“first nodes”, “second nodes”) belonging to a respective set of data entities (“first set of population pools”, “second set of population pools”), where these data entities also include information identifying relationships between respective data entities within each data abstraction grouping (“first edges”, “second edges”). This claim element of receiving different data abstraction groupings containing sets of input data including the respective sets of data entities containing feature/attribute information and their respective relationships is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… a first set of entities … that each include one or more first persistent identifiers and … a second set of entities … that each include one or more second persistent identifiers (This claim element broadly indicates that the respective sets of data entities includes the one or more respective persistent identifiers, and hence this element of associating respective sets of data entities with one or more respective persistent identifiers and including these identifiers with their respective entities is directed to a form of an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… mapping, by the one or more data processing apparatus (This claim element of performing the mapping step by using one or more data processing apparatus is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… classifying, by the one or more data processing apparatus (This claim element of performing the classifying step by using one or more data processing apparatus is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… generating, by the one or more data processing apparatus (This claim element of performing the generating step by using one or more data processing apparatus is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… using the merged model (This claim element of using the generated merged model to assign persistent identifiers is directed to an insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… classifying, by the one or more data processing apparatus (This claim element of performing the classifying step by using one or more data processing apparatus is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… performed by one or more data processing apparatus (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… receiving, as input at one or more data processing apparatus, (i) an original model comprising first structures that include first nodes, first edges that each connect a respective pair of the first nodes, and a first set of population pools and (ii) a new model that was generated from the original model but differs from the original model, the new model comprising second structures that include second nodes, second edges that each connect a respective pair of the second nodes, and a second set of population pools (This claim element of receiving different data abstraction groupings containing sets of input data including the respective sets of data entities containing feature/attribute information and their respective relationships is directed to activities involving necessary data gathering and outputting for use in a claimed process, where the data gathering aspect is part of the general activity of presenting offers and gathering statistics (where receiving input data representing an original model and a new model is considered a form of gathering statistics), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 3, example iv.) …
… a first set of entities … that each include one or more first persistent identifiers and … a second set of entities … that each include one or more second persistent identifiers (This claim element of associating respective sets of data entities with one or more respective persistent identifiers and including these identifiers with the respective data entities is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv..) …
… mapping, by the one or more data processing apparatus (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… classifying, by the one or more data processing apparatus (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… generating, by the one or more data processing apparatus (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… using the merged model (This claim element of using the generated merged model to assign persistent identifiers is directed to storing and retrieving information in memory, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements of the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
… classifying, by the one or more data processing apparatus (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding original Claim 2, 
Step 2A Prong 1: Claim 2 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein each group of structures is one of: 
(i) a group of the original model (This claim element of identifying and matching a group of structures to a group found in an original model represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).), 
(ii) an unused group that did not exist in the original model (This claim element of identifying and matching a group of structures to an unused group that did not exist in an original model (where this unused group represents a new group) represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).), 
(iii) a group that is a subset of a group of the original model (This claim element of identifying and matching a group of structures to a subset of a group found in an original model represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).), or 
(iv) a group that is a merged set of a first group of the original model and a second, different group of the original model (This claim element of identifying and matching a group of structures to a merged set of a first group and a second, different group found in an original model represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 3, 
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein applying consistent hashing to each of the plurality of unique entries comprises assigning weights to nodes of the merged model by applying the consistent hashing based on weightings of the original model and the new model (Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [00127] and [0090], this limitation broadly recites applying weighted consistent hashing to perform a combining action involving one or more data entities, where the combining action involves minimizing differences between the data entities. As established earlier, consistent hashing is a mathematical technique that utilizes hashing calculations to assign persistent identifiers to entities or groups of entities (“population pool”). A person can apply a weighted consistent hashing algorithm to generate persistent identifiers by selecting weights based on the weights used for each data entity from their respective data model groupings, and use these weights to combine one or more data entities to form a different grouping, and hence the application of steps in a weighted consistent hashing algorithm represents a decision-making process, which is a mental process (involving observations, judgments, evaluations, opinions) that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III). Furthermore, applying a weighted consistent hashing algorithm to assign persistent identifiers to form a plurality of unique entities also represents a form of arrangement (i.e., classification) involving a set of data entities or a group of entities, and hence this claim limitation of applying weighted consistent hashing to perform an ordered relationship is directed to a way of organizing information and manipulating information through mathematical relationships and correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding original Claim 4, 
Step 2A Prong 1: Claim 4 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
wherein the original model, the new model, and the merged model … a tree structure (Under its broadest reasonable interpretation, representing an original data model, new data model, and merged data model as a tree structure (in order to identify and match structures, where the broad recitation of structures are interpreted as data elements within a model such as attributes/features), represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that are implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
… implement a tree structure (This claim element of implementing a tree structure is directed to a form of applying mere instructions to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
… implement a tree structure (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding original Claim 5, 
Step 2A Prong 1: Claim 5 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… jump hashing of an ordered set of the persistent identifiers to the unique entity (Under its broadest reasonable interpretation, jump hashing represents a variant of a consistent hashing technique that utilizes hashing calculations to assign identifiers to a plurality of unique entities, and as such, this claim limitation of broadly reciting a jump hashing technique is directed to a way of organizing information and manipulating information through mathematical relationships and correlations to produce a result. See MPEP 2106.04(a)(2)(I-A).).
Step 2A Prong 2: This claim further recites:
wherein the assigning comprises applying jump hashing (This claim element of applying a jump hashing technique is directed to a form of applying mere instructions to implement a judicial exception. See MPEP 2106.05(f). This element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
wherein the assigning comprises applying jump hashing (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
Regarding original Claim 6, 
Step 2A Prong 1: Claim 3 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1.
Step 2A Prong 2: This claim further recites:
wherein the consistent hashing is a weighted consistent hashing with affinity ranking (In light of applicant’s specification paragraph [0078] “In literature, affinity hashing is known as rendezvous hashing, or weighted consistent hashing with affinity ranking.”. Hence, this claim element places an additional limitation on the type of consistent hashing technique, where the consistent hashing technique is rendezvous hashing, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the consistent hashing is a weighted consistent hashing with affinity ranking (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding amended Claim 7, 
Step 2A Prong 1: Claim 7 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein the merged model generates a probability of a unique entity being assigned to a persistent identifier in a given population pool (Under its broadest reasonable interpretation, this claim limitation broadly recites generating a probability of a unique entity associated with respective population pools being assigned to a persistent identifier. Generating (i.e., calculating) a probability of a unique entity being assigned to a persistent identifier involves applying a mathematical calculation. See MPEP 2106.04(a)2(I-C). Additionally, a person having ordinary skill in the art can look at the nodes in a decision tree and determine and assign probabilities at each node split (branch) in the decision tree based on the features present at each node (where these features present at each node represent unique entities in a population pool), such that this analysis represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in the human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 8, 
Step 2A Prong 1: Claim 8 is a dependent claim of Claim 7, and hence inherits the same abstract ideas identified in Claim 1. 
Step 2A Prong 2: This claim further recites:
… wherein respective population pool (Under its broadest reasonable interpretation, this claim element broadly recites respective population pools associated with a persistent identifier contain demographic attributes. This claim limitation of specifying or relating demographic attributes to a respective population pool is directed to a form of specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… wherein respective population pool (As analyzed in Step 2A Prong 2, specifying or relating a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).
Regarding amended Claim 9, 
Step 2A Prong 1: Claim 9 is a dependent claim of Claim 1, and hence inherits the same abstract ideas identified in Claim 1. This claim further recites the following abstract ideas:
… wherein naming is performed to minimize a number of instances in which a particular entity is labelled with a first persistent identifier by the original model, and the particular entity is labelled with a second, different persistent identifier by the merged model (Under its broadest reasonable interpretation, identifying and matching identifiers to minimize a number of instances represents a data reduction technique involving analysis, and hence represents a decision-making process (involving observations, judgments, evaluations, opinions), which is a mental process that is implementable in a human mind, with aid of pen and paper. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding amended Claim 10, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 1, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 1. 
The additional claim elements “one or more processors” and “one or more memory elements including instructions that when executed, cause the one or more processors to perform operations …” represent mere instructions to apply a judicial exception under both Step 2A Prong 2 and Step 2B, and hence these claim elements do not further integrate the judicial exception into a practical application, nor do they add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f).
Regarding original Claim 11, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 2, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 2.
Regarding amended Claim 12, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 3, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 3.
Regarding original Claim 13, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 4, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 4.
Regarding original Claim 14, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 5, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 5.
Regarding original Claim 15, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 6, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 6.
Regarding amended Claim 16, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 9, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 9.
Regarding amended Claim 17, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claims 1 and 10, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claims 1 and 10. In addition, Claim 17 recites the following claim element: “… instructions that when executed by a distributed computing system cause the distributed computing system to perform operations …”, which is directed to a form of applying mere instructions on a generic computer (a distributed computing system) to implement a judicial exception under both Step 2A Prong 2 and Step 2B analysis, and hence this claim element does not add a meaningful limitation to the claim and does not integrate the judicial exception into a practical application, nor does it add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(f).
Regarding original Claim 18, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 2, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 2.
Regarding amended Claim 19, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 3, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 3.
Regarding amended Claim 20, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 9, and hence, this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7, 9-11, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, June 2013 [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler].
Regarding amended Claim 1, 
He teaches
(Currently Amended) A method performed by one or more data processing apparatus (Examiner’s note: He teaches performing data integration on a computing system containing a processor and storage elements including memory and cache storage, where the memory elements include volatile and non-volatile memory components that can be situated in remote locations in a distributed architecture (He Figure 5, [0050]-[0054]).) comprising: 
… receiving, as input at one or more data processing apparatus, (i) an original model comprising first structures that include first nodes, first edges that each connect a respective pair of the first nodes, and a first set of population pools (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0026] and [0059], the usage of the term “model” broadly indicates an analytical or data model, where a “data model” is further defined in the Oxford Dictionary of Computing as a simplified physical or abstract representation that contains sets of data elements representing a set of entities, features/attributes, and their relationships. Additionally, under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0068], the term “population pool” broadly indicates a set of data entities. Hence this claim element broadly recites receiving input information that represents an initial data abstraction grouping (“original model”) represented by data entities containing feature/attribute information (“first nodes”) belonging to a set of data entities (“first set of population pools”), where these data entities include information identifying relationships between data entities (“first edges”). He teaches a computing system performing data integration on entity data sampled from multiple data sources/knowledge bases. He teaches a rule induction classifier that receives data entities formed in a pre-processing step from a question knowledge base. These data entities represent a collection of words from an article or web document, and are represented as vector space models. These data entities are used as an initial training seed set to learn a decision tree, where the learning of the decision tree involves comparing entities from the training set with entities already present in the decision tree, where the learning based on this comparison represents information for determining entity relationships, and produces an initial decision tree (representing an original model) containing nodes, edges, and leaf nodes, where these nodes and leaf nodes contain entity information and thus represent data entities and (collectively) a set of population pools. Hence the rule induction classifier receiving input entity data from a question knowledge base for learning an initial decision tree that includes nodes and edges leading to leaf nodes containing entity information corresponds to a process of receiving input that represents an initial data abstraction represented by data entities containing feature/attribute information (“first nodes”) belonging to a set of data entities (“first set of population pools”), where these data entities include information identifying relationships between data entities (“first edges”) (He Figure 1, [0015]-[0016]: “… Multiple data sources are leveraged as knowledge bases … The question knowledge base is a repository of entity information. As a pre-processing step, a small entity seed list … are selected along with other knowledge bases to classify the question knowledge base. The training data are mapped to the question knowledge based to form a positive training seed set … A decision tree is learned from the positive training seed set and classification rules are induced (i.e., created) from the decision tree. Entities are sampled from the question knowledge base … and split into new positive and negative examples … a rule induction classifier 102 can be implemented in a computer system 100 … interacts with a number of elements, including a question knowledge base 104 … and training data 108 including a plurality of data sources 110a-100n for a plurality of named entity types 112. The question knowledge base 104 is a first or primary repository of entity information … The rule induction classifier 102 can extract a named entity candidate set 114 from the question knowledge base 104 to remove aliases and further condense named entity candidates for classification. …the question knowledge base may be an electronic encyclopedia including millions of articles …”, [0017]: “… an article may include a number of features … leaving a main body of text description … Based on the feature dictionary 116, candidate entity content can be represented as a vector space model …”; Figure 2A, [0029]-[0031]: “… the training data 108 are mapped to the named entity candidate set 114 of the question knowledge base 104 … the decision tree 124 is populated in view of the positive training seed set 120 …”; Figure 3, [0041]: “… the decision tree 124 is initially populated from the positive training seed set 120 in view of the training data 108.”; and Figure 4, [0049]).) …
… receiving … (ii) a new model that was generated from the original model but differs from the original model, the second model comprising second structures that include second nodes, second edges that each connect a respective pair of the second nodes, second edges that each connect a respective pair of the second nodes, and a second set of population pools (Examiner’s note: As established earlier, under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0026], [0059],  and [0068], this claim element broadly recites receiving input information that represents another data abstraction grouping that is different from the initial data abstraction grouping (“new model”), where this second data abstraction grouping is also represented by data entities containing feature/attribute information (“second nodes”) belonging to a set of data entities (“second set of population pools”), where these data entities include information identifying relationships between data entities (“second edges”). He teaches sampling data entities from an auxiliary knowledge base, and providing these data entities to the rule induction classifier to further learn the decision tree to further grow the decision tree into an updated decision tree (representing a new model), where these entities are incorporated into the decision tree as additional nodes and edges leading to leaf nodes containing entity information, where these nodes and leaf nodes contain entity information and thus represent population pools. Hence the rule induction classifier receiving input entity data from an auxiliary knowledge base to further grow the initial decision tree into an updated decision tree that includes nodes and edges leading to leaf nodes containing entity information corresponds to a process of receiving input that represents a second data abstraction that is different from the initial data abstraction, where the second data abstraction is also represented by data entities containing feature/attribute information (“second nodes”) belonging to a set of data entities (“second set of population pools”), where these data entities include information identifying relationships between data entities (“second edges”) (He Figure 1, [0015]-[0016]: “… New positive and negative training seed sets are formed based on … an auxiliary knowledge base. The auxiliary knowledge base is an auxiliary repository of classification assistance data … a rule induction classifier 102 … interacts with a number of elements, including a question knowledge base 104, an auxiliary knowledge base 106, and training data 108 including a plurality of data sources 110a-100n for a plurality of named entity types 112. … The auxiliary knowledge base 106 can also be pre-processed to filter false positive from positive examples …”, [0018]-[0019]: “… For each bootstrap-learning iteration … knowledge from other data sources, such as the auxiliary knowledge base 106, as well as previously learned rules can be leveraged to further refine the classification rules 118. … The classification rules 118 are updated based on the decision tree 124, and the decision tree is updated based on an intersection of positive and negative examples from the named entity candidate set with the auxiliary knowledge base 106.”; Figure 2B, [0035]: “… the decision tree 124 is updated based on the new positive and negative training seed sets 120 and 122 …”; Figure 3, [0041]; and Figure 4, [0049]).) …
… wherein the original model assigns a first set of entities to the first set of population pools … and the new model assigns a second set of entities to the second set of population pools (Examiner’s note: As established earlier, under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0026], [0059], and [0068], this limitation broadly recites identifying and determining an assignment of data entities within a first set of data entities into a second set of data entities (“a first set of population pools”, “a second set of population pools”), where these sets of data entities are associated with each respective data abstraction grouping (“an original model”, “a new model”). As indicated earlier, He teaches learning a decision tree from initial data entities sampled from a question knowledge base, provided as training data into the decision tree to form an initial decision tree containing entity feature/attribute information at all nodes including the leaf nodes, where this initial decision tree represents an original model (He Figure 1, [0015]-[0016], [0017]; Figure 2A, [0029]-[0031]; Figure 3, [0041]; and Figure 4, [0049]). He additionally teaches applying additional data entries sampled from an auxiliary knowledge base, provided as additional training data to grow the initial decision tree to form an updated decision tree containing additional data entities at all nodes including the leaf nodes, where this updated decision tree represents a new model (He Figure 1, [0015]-[0016], [0018]-[0019]; Figure 2B, [0035]; Figure 3, [0041]; and Figure 4, [0049]). He further teaches an example decision tree with data entities stored at each node and leaf nodes (with this collection of data entities at the nodes and leaf nodes representing population pools), and adding training datum H to the decision tree (He Figure 4, where root node 402 has training data of ABCDEFGHIJKK’LM and following one branch of a tree child node 404 contains ABCDEFGH; with child nodes 408 and 410 containing AB and CDEFGH respectively; child nodes 416 and 418 contain CD and EFGH respectively; child nodes 424 and 426 contains E and FGH respectively), where each node contain training data that represent assigned data entities with feature/attribute information, with these data entities are grouped together at each node. A person having ordinary skill in the art would understand from He Figure 4 that both the initial decision tree and updated decision tree contain training data represent an original model and new model, where the respective nodes from each model contain grouped data entities containing feature/attribute information that are distributed within each model, and hence this process of learning and updating an initial decision tree to an updated decision tree corresponds to a process for identifying and determining an assignment of data entities within a first set of data entities into a second set of data entities (“a first set of population pools”, “a second set of population pools”), where these sets of data entities are associated with each respective data abstraction grouping (“an original model”, “a new model”) (He Figure 4, [0049]: “Figure 4 depicts an example decision tree 400 … The decision tree 400 includes a root node 402 having training data of ABCDEFGHIJKK’LM and child nodes 404 and 406. Node 404 has training data of ABCEDEFGH that is a subset of root node 402. … Node 404 has child nodes 408 and 410, where node 408 has training data of AB and node 410 has training data of CDEFGH … the decision tree 400 grows when training data are added …”).) …
… mapping, by the one or more data processing apparatus, a portion of the second structures of the new model to corresponding structures of the original model (Examiner’s note: As established earlier, under its broadest reasonable interpretation in light of Applicant’s specification paragraphs [0026], [0059], and [0068], this limitation broadly recites mapping a subset of data entities containing feature/attribute information (“nodes”, “population pools”) from a second data abstraction grouping (“a new model”) to corresponding data entities from the initial data abstraction grouping (“an original model”). As indicated earlier, He teaches using the rule induction classifier to map data entity samples (provided by the training data and generated from a plurality of data sources) to a set of named entity candidates from the question knowledge base present in the initial decision tree (“original model”), where these named entities (documents/articles) are represented as vector space models, with identified words/text associated with corresponding frequency rates (He [0015]-[0017]). He further teaches this mapping is performed by a set of resolution rules, where these resolution rules are used to identify and perform exact matching or similarity matching between the named entities sampled from the question knowledge base, the auxiliary knowledge base, and the training data. Hence this mapping process using resolution rules to compare the data entities formed from the different question and auxiliary knowledge bases is a form of mapping a portion of second structures from an new model to structures of an original model (He [0018], [0019]-[0020]: “… the rule induction classifier 102 receives parameters K, n, and 𝛉 … Parameter n is the number of testing entities in the named entity candidate set … the decision tree 124 is updated based on a intersection of positive and negative examples from the named entity candidate set 114 with the auxiliary knowledge base 106. Resolution rules 126 can be applied when mapping data values to determine an intersection between data sets that extend beyond an exact match … the resolution rules 126 determine where one named entity from one knowledge base refers to the same named entity from another knowledge base, such as the question knowledge base 104 and the auxiliary knowledge base 106, as well as the training data 108 …”, [0021]-[0025]; and Figures 2A, 2B, [0030]-[0035]).) …
… classifying, by the one or more data processing apparatus and based on the mapping, each structure of the new model as belonging to a group of structures sharing at least one characteristic (Examiner’s note: Under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to apply or arrange something in groups according to features they have in common. Hence this limitation broadly recites a classifying step that involves mapping data entities associated with a second data abstraction with a group of data entities based on shared characteristics. As indicated earlier, He additionally teaches applying resolution rules to identify commonalities between entity samples created from question and auxiliary knowledge bases, and relating two entities that appear in the different knowledge bases as being the same or similar, and performing grouping of these entities, where these data entity samples represent identified commonalities between positive samples and the auxiliary knowledge base represent data entities with common or shared characteristics. He further teaches building a data integration model for named entity classification by generating a positive training seed set containing these data entity samples to further update the decision tree and correspondingly produce a set of new classification rules. Hence this process of identifying data entity samples containing commonalities based on resolution rules, and using these samples to further update a decision tree and produce a set of new classification rules to classify named entities corresponds to a process for classifying that involves mapping data entities associated with a second data abstraction with a group of data entities based on shared characteristics (He [0020]-[0027]: “… the resolution rules 126 determine where one named entity from one knowledge base refers to the same named entity from another knowledge base, such as the question knowledge base 104 and the auxiliary knowledge base 106, as well as the training data 108. This is referred to as entity resolution. Examples of resolution rules 126 include … 1. Two names exactly match each other. 2. One name wholly contains the other name … 3. One name is an acronym of another name … 4. One name is an alias of another name in a knowledge base … 5. Two names are very similar in terms of edit distance and term-based vector space cosine similarity … They are grouped as the same named entity.”; and Figures 2A, 2B, [0028], [0034]-[0035]: “… a new set of the positive training seed set 120 is generated … includes identified commonality between the positive examples and the auxiliary knowledge base 106 … the decision tree 124 is updated based on the new positive and negative training seed sets 120 and 122. A new set of rules                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     is created/induced from the decision tree 124 and written to the classification rules 118.”).) …
… generating, by the one or more data processing apparatus and based on the mapping and the classifying, a merged model, the generating comprising, creating a third set of population pools of the merged model, including each population pool common to both the original model and the new model and one or more population pools of the second set of population pools that are not included in the first set of population pools of the original model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites performing the earlier recited mapping and classifying steps to produce a result, where the result is a data abstraction grouping (“a merged model”) representing a set of common data entities (“third set of population pools”) from both existing first and second data abstractions and one or more data entities associated with a second data abstraction (“new model”) that is not present in the first data abstraction (“original model”). As indicated earlier, He teaches building a data integration model for named entity classification by generating a positive training seed set containing data entity samples containing identified commonalities based on resolution rules, where this positive training seed set is used to further update the decision tree and correspondingly produce a set of new classification rules (He [0020]-[0027]; and Figures 2A, 2B, [0028], [0034]-[0035]). He additionally teaches generating a negative training seed set that contains data entity samples that do not have identified commonalities associated with the auxiliary knowledge base, and using this negative training seed set to further update the decision tree and correspondingly produce a set of new classification rules, where these data entities that lack commonality with the auxiliary knowledge base represent data entities associated with a second data abstraction that is not present in the first data abstraction. Hence this process of building a data integration model for named entity classification by generating positive and negative training seed sets, where the negative training seed set contains data entity samples that lack commonality associated with the auxiliary knowledge base corresponds to a process performing the earlier recited mapping and classifying steps to produce a result, where the result is a data abstraction (“a merged model”) representing a set of common data entities (“third set of population pools”) from both existing first and second data abstraction groupings and one or more data entities associated with a second data abstraction grouping (“new model”) that is not present in the first data abstraction grouping (“original model”) (He Figures 2A, 2B, [0028], [0034]-[0035]: “… a new set of the negative training seed set 122 is generated … includes negative examples which lack commonality with the auxiliary knowledge base 106 … the decision tree 124 is updated based on the new positive and negative training seed sets 120 and 122. A new set of rules                         
                            
                                
                                    R
                                
                                
                                    k
                                
                            
                        
                     is created/induced from the decision tree 124 and written to the classification rules 118.”).) …
While He teaches performing decision tree classification, where the nodes of the decision tree represent document-based named entities (where these entities are represented as vector space models), and where the named entities are from a plurality of data sources that are stored in memory elements that can be arranged in a distributed architecture, He does not explicitly teach
… classifying, by the one or more data processing apparatus and using the merged model, a plurality of unique entities by applying … hashing to each of the plurality of unique entities, including: assigning, using the merged model, persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular population pool in the new model.
Berglund teaches
… classifying, by the one or more data processing apparatus and using the merged model, a plurality of unique entities by applying … hashing to each of the plurality of unique entities, including: assigning, using the merged model, persistent identifiers to each of a plurality of unique entities, wherein the persistent identifier classifies the unique entity into a particular population pool in the new model (Examiner’s note: As indicated earlier, under its broadest reasonable interpretation, the term “classify” as defined in the Oxford Learner’s Dictionary is to apply or arrange something in groups according to features that they have in common. Furthermore, under its broadest reasonable interpretation, the term “plurality of unique entities” broadly indicates a set of different data entities, while the term “a particular population pool” broadly indicates a set of data entities. Hence, this limitation broadly recites grouping a set of different data entities with another set of data entities by creating and assigning identifiers through a hashing process of each different data entity. Berglund teaches creating inverted index maps for a given set of document-based named entities, where these named entities are represented as vector space models with weighted terms and their associated text term frequencies, and where these index maps are arranged (grouped) according to their identified text term frequencies, and each named entity is assigned with a unique ID (Berglund p.6 Figure 2.1; p.7 2nd-5 paragraphs; and Berglund pp.7-8 Document scoring/The vector-space model). Berglund further teaches partitioning the created index map through a sharding process, where a subset of indexed rows (representing groups of named entities) are partitioned and assigned to different shards of data, where these different data shards (particular group of structures) are represented and distributed on different computing nodes. Berglund further teaches a method of performing document entity allocation to different data shards using a random allocation method that computes a hash on the unique document ID of each named entity and associating the hash result as the ID of each data shard, where this method of allocating different document entities (representing unique data entities) to groups of data entities identified by the assignment of a data shard ID created by a hash technique corresponds to a process for grouping a set of different data entities with another set of data entities by creating and assigning identifiers through a hashing process of each different data entity (Berglund pp.9-10 Section 2.1.4 Sharding of indices and Figure 2.2; p.21 Section 2.6 Document allocation policies for shard-selection; and p.21 Section 2.6.1 Random allocation: “The most common document-allocation policy is to randomly distribute the documents to shards. It can be implemented by taking a hash on the documents IDs and use the result as the ID of the shards they should be allocated to.”).).
Both He and Berglund are analogous art since they both teach identifying and grouping named entities that are represented by vector space models.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the vector space model representations of each named entity in the decision tree taught in He and further perform a hashing method taught in Berglund as a way to further identify and group related named entities and assign them to different data shards, which are distributed among a set of different computing nodes. The motivation to combine is taught in Berglund, as the random allocation method to distribute the document entity to different shards guarantees a balanced size between shards of data, resulting in a system that exhibits even load balance/distribution of the document entities across different shards (computing nodes), which in turn makes a distributed storage system more computationally and storage efficient as the computation power for accessing and retrieving the document entities is evenly distributed across the entire distributed storage system (Berglund p.21 Section 2.6.1 Random allocation).
While He in view of Berglund teaches hashing the document IDs of document entities and using the hash as the ID of the shards they should be allocated to, He in view of Berglund does not explicitly teach
… a first set of entities … that each include one or more persistent identifiers … and … a second set of entities … that each include one or more second persistent identifiers …
… classifying … a plurality of unique entities by applying consistent hashing …
Bestler teaches
… a first set of entities … that each include one or more persistent identifiers … and … a second set of entities … that each include one or more second persistent identifiers (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that the identified data entities include one or more persistent identifiers. Bestler teaches applying a consistent hashing technique on a set of block shards representing asset objects, where a name hash identifying token (NHIT) associated with an asset (representing a named object). Hence the name hash identifying token (NHIT) associated with an asset (representing a named object) corresponds to a persistent identifier that is included with a set of data entities (Bestler [0872]-[0873]: “… the chunk reference by a block-shard chunk may be found utilizing the NHIT (name hash identifying token) … The NHIT is associated with the object. The NHIT may be calculated from the object name using the appropriate pre-determined hashing algorithm … the NHIT for the object may be pre-calculated and stored using key-value-tuple encoding …”).) …
… classifying … a plurality of unique entities by applying consistent hashing (Examiner’s note: Bestler teaches applying a consistent hashing technique on a set of block shards representing asset objects, where a name hash identifying token (NHIT) associated with an asset (representing a named object) is added with a hash differential identifying token (HDIT) representing a block shard of the asset to produce a combined hash sum, where this hash sum is placed onto a hash ring that also includes the hash values for a set of servers, in order to determine a grouping of the closest N servers (located in different failure domains) in which a particular block shard of the asset is assigned to, such that these groups of servers are used for storing and accessing the payload chunk of a block shard (Bestler [0872]-[0883], [0891]-[0893] and Figure 48).) …
Both He in view of Berglund and Bestler are analogous art since they both teach hashing techniques for grouping and associating sets of data shards to different computing nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the random allocation hashing technique taught in He in view of Berglund and enhance it to perform the consistent hashing technique taught in Bestler as a way to further identify and group related named entities and assign them to different data shards, which are distributed among a set of different computing nodes. The motivation to combine is taught in Bestler, since consistent hashing is a distributed hash technique used for storing and accessing documents across distributed servers. Identifying and grouping related data block shards using a distributed consistent hashing technique provides an efficient way to assign shards to servers in different failure domains (thus preventing single point of failures and improving the robustness of the system), as well as support editing or accessing of data shards that contain certain blocks of data that need to be updated (thus reducing the amount of read-modify-write update transactions required to retrieve and update relevant portions of the document data) (Bestler [0883] and [0708]-[0711]; and [0854], [0868]-[0869]).
Regarding original Claim 2, 
 
He in view of Berglund, in further view of Bestler teaches
(Original) The method of claim 1, wherein each group of structures is one of: 
(i) a group of the original model (Examiner’s note: As indicated earlier, He teaches applying resolution rules to identify commonalities (names) between entities as a way to relate two entities (He Figures 2A, 2B; [0020]-[0027]; and [0028]-[0038]). He further teaches that these resolution rules include identifying two entities with names that are exact match of each other (representing a group from the original model) (He [0020]-[0021]).), 
(ii) an unused group that did not exist in the original model, 
(iii) a group that is a subset of a group of the original model (Examiner’s note: As indicated earlier, He teaches applying resolution rules to identify commonalities (names) between entities as a way to relate two entities (He Figures 2A, 2B; [0020]-[0027]; and [0028]-[0038]). He further teaches that these resolution rules include identifying two entities where one name contains the other name (representing a group that is a subset of a group from the original model) (He [0020], [0022]).), or 
(iv) a group that is a merged set of a first group of the original model and a second, different group of the original model (Examiner’s note: As indicated earlier, He teaches applying resolution rules to identify commonalities (names) between entities as a way to relate two entities (He Figures 2A, 2B; [0020]-[0027]; and [0028]-[0038]). He further teaches that these resolution rules include identifying two entities where one name is an alias of another name in a knowledge bases (representing a group that is a merged set of a first group of the original model and a second, different group of the original model) (He [0020], [0024]).).  
Regarding original Claim 4, 
He in view of Berglund, in further view of Bestler teaches
(Original) The method of claim 1, wherein the original model, the new model, and the merged model implement a tree structure (Examiner’s note: As indicated earlier, He teaches the generation of a data integration model for named entity classification creation of decision trees representing the final classification result for each named entity type (He Figures 2A, 2B; [0028]-[0038]; and [0002]), where the decision tree for each named entity type and its associated classification result represent the generated classification rule set resulting from the integration of the named entities from the training data into the question knowledge base, thus representing a merged model for each named entity type. He further teaches an example decision tree containing training data dispersed in the root nodes and child nodes, where the root nodes and child nodes represent the integration of the knowledge base entities with the entities provided in the training data, which were earlier indicated as being representations of named entities from a plurality of data sources (He [0016]; and Figure 4).).  
Regarding amended Claim 7, 
He in view of Berglund, in further view of Bestler teaches
(Currently Amended) The method of claim 1, wherein the merged model generates a probability of a unique entity being assigned to a persistent identifier (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation broadly recites generating a probability of a unique entity being assigned to a persistent identifier. He teaches growing a decision tree to contain all training data T for an entity type involves determining whether a split of an internal node into two nodes is needed to integrate the training data entity into the tree, based on minimizing the cost associated with the split, where the cost Q(f,v) is based on an entropy function g and a data distribution probability                         
                            
                                
                                    p
                                
                                
                                    f
                                    ,
                                    v
                                
                            
                        
                     representing a proportion of training data that has the feature value ≤v,                         
                            
                                
                                    p
                                
                                
                                    f
                                    ,
                                    v
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    p
                                
                                
                                    f
                                    ,
                                    v
                                
                                
                                    2
                                
                            
                        
                     represent split probabilities for the training data to be present in either of the child nodes formed by the parent node Γ (He [0042]-[0043]).) …
… a persistent identifier in a given population pool (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0068], the term “population pool” broadly indicates a set of data entities, and hence this claim limitation broadly recites a persistent identifier associated with a set of data entities. As indicated earlier, Berglund teaches a method of performing document entity allocation to different data shards using a random allocation method that computes a hash on the unique document ID of each named entity and associating the hash result as the unique ID of each data shard. This method of applying a hash technique on the unique document ID to create a data shard ID corresponds to a process of creating a persistent identifier associated with a set of data entities (Berglund pp.9-10 Section 2.1.4 Sharding of indices and Figure 2.2; p.21 Section 2.6 Document allocation policies for shard-selection; and p.21 Section 2.6.1 Random allocation: “The most common document-allocation policy is to randomly distribute the documents to shards. It can be implemented by taking a hash on the documents IDs and use the result as the ID of the shards they should be allocated to.”).).
Regarding amended Claim 9, 
He in view of Berglund, in further view of Bestler teaches
(Currently Amended) The method of claim 1, wherein naming is performed to minimize a number of instances in which a particular entity is labelled with a first persistent identifier by the original model, and the particular entity is labelled with a second, different persistent identifier by the merged model (Examiner’s note: As indicated earlier, He teaches applying resolution rules to identify commonalities (names) between data entities as a way to relate two data entities (He Figures 2A, 2B; [0020]-[0027]; and [0028]-[0038]). He further teaches that these resolution rules include identifying two names that are very similar in terms of edit distance and term-based vector space cosine similarity, and performing comparisons of the edit distance being less than a threshold and cosine similarity being greater than a threshold to determine that they should be grouped as a same named entity (representing a minimizing a number of instances in which a particular entity is labelled with a first persistent identifier by the original model, and the particular data entity is labelled with a second, different persistent identifier by the merged model) (He [0020], [0025]-[0027]).).  
Regarding amended Claim 10, 
Claim 10 recites a system comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by He, Berglund, and Bestler as indicated in Claim 1. In addition, He Figure 5 and [0051]-[0054] teaches a processor in a computer system, as well as storage elements including memory and cache storage, where the memory elements can be volatile and non-volatile memory in a distributed architecture, and where the memory elements contain instructions representing one or more programs for implementing the described logical functions.
Regarding original Claim 11, 
Claim 11 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by He in view of Berglund, in further view of Bestler as indicated in Claim 2, in view of the rejections applied to Claim 10.
Regarding original Claim 13, 
Claim 13 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 4, and hence is rejected under similar rationale provided by He in view of Berglund, in further view of Bestler as indicated in Claim 4, in view of the rejections applied to Claim 10.
Regarding amended Claim 16, 
Claim 16 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 9, and hence is rejected under similar rationale provided by He in view of Berglund, in further view of Bestler as indicated in Claim 9, in view of the rejections applied to Claim 10.
Regarding amended Claim 17, 

Claim 17 recites a non-transitory computer storage medium encoded with instructions that when executed by a distributed computing system cause the distributed computing system to perform operations comprising of claim limitations that are similar in scope to corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by He, Berglund, and Bestler as indicated in Claim 1. In addition, He Figure 5 and [0051]-[0054] teaches storage elements including memory and cache storage, where the memory elements can be volatile and non-volatile memory in a distributed architecture (including RAM/ROM, disk drives, CD-ROM, and other types of electrical, magnetic, and optical storage media), and where the memory elements contain instructions representing one or more programs for implementing the described logical functions. 
Regarding original Claim 18, 
Claim 18 recites the non-transitory computer storage medium of claim 17, where the non-transitory computer storage medium is further encoded with instructions comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by He in view of Berglund, in further view of Bestler as indicated in Claim 2, in view of the rejections applied to Claim 17.
Regarding amended Claim 20, 
Claim 20 recites the non-transitory computer storage medium of claim 17, where the non-transitory computer storage medium is further encoded with instructions comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 9, and hence is rejected under similar rationale provided by He in view of Berglund, in further view of Bestler as indicated in Claim 9, in view of the rejections applied to Claim 17.
Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, June 2013 [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler] as applied to Claims 1, 10, and 17; in even further view of Adya et al., Slicer: Auto-Sharding for Datacenter Applications, Proceedings of the 12th USENIX Symposium on Operating Systems Design and Implementation (OSDI ‘16), November 2-4 2016 [hereafter referred as Adya].
Regarding amended Claim 3, 
He in view of Berglund, in further view of Bestler as applied to Claim 1 teaches
(Currently Amended) The method of claim 1 …
… nodes of the merged model … based on … the original model and the new model (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites the data entities associated with a data abstraction (“nodes of the merged model”), where these data entities are based on data entities from an existing first and second data abstractions (“original model” and “original model”, respectively). As indicated earlier, He teaches building a data integration model for named entity classification by generating a positive training seed set containing data entity samples containing identified commonalities based on resolution rules, where this positive training seed set is used to further update the decision tree and correspondingly produce a set of new classification rules (He [0020]-[0027]; and Figures 2A, 2B, [0028], [0034]-[0035]). He additionally teaches generating a negative training seed set that contains data entity samples that do not have identified commonalities associated with the auxiliary knowledge base, and using this negative training seed set to further update the decision tree and correspondingly produce a set of new classification rules, where these data entities that lack commonality with the auxiliary knowledge base represent data entities associated with a second data abstraction that is not present in the first data abstraction. Hence this process of building a data integration model for named entity classification by generating positive and negative training seed sets, where the negative training seed set contains data entity samples that lack commonality associated with the auxiliary knowledge base corresponds to a process performing the earlier recited mapping and classifying steps to produce a result, where the result is a data abstraction (“a merged model”) containing data entities from both existing first and second data abstractions (“original model” and “original model”, respectively) (He Figures 2A, 2B, [0028], [0034]-[0035]).) …
However, He in view of Berglund, in further view of Bestler does not teach
… wherein applying consistent hashing to each of the plurality of unique entries comprises assigning weights to nodes … by applying the consistent hashing based on weightings of the original model and the new model.  
Adya teaches
… wherein applying consistent hashing to each of the plurality of unique entries comprises assigning weights to nodes … by applying the consistent hashing based on weightings of the original model and the new model (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [00127] and [0090], this limitation broadly recites applying weighted consistent hashing to perform a combining action involving one or more data entities, where the combining action involves minimizing differences between the data entities. Adya teaches a sharding algorithm (Slicer) that divides a keyspace equally among available tasks/nodes through hashing, where the Slicer algorithm exhibits consistency by ensuring that at most one task/node is authoritative for a key and performs consistent assignments to prevent rapid load shifts, resulting in the Slicer algorithm representing a form of a consistent hash algorithm (Adya p.745 col.2 2nd – 4th paragraphs; p.740 col.1 3rd paragraph; and p.747 col.1 Section 4.5 Strong Consistency). Adya additionally teaches the Slicer algorithm includes steps for re-assigning tasks/nodes through a weighted move calculation to rebalance the task/node key load on these existing shards, where the current task/node key load on these existing shards represent a weight value. The algorithm picks a sequence of moves with the highest weight and applies this move in descending weight order, where these sequences of moves involve merging adjacent cold slices/shards or combining hot slices with cold slices to spread out or displace the load imbalance. This merging and combining process of existing tasks/nodes (representing data entities) results in re-assignments that minimize the output of the tasks present in the aggregated slice load, such that there is minimal overlap and does not result in significant load changes or assignments in the system, where this minimal overlap that does not result in significant load changes represents a form of minimizing the differences between the data entities. Hence these merging/combining actions performed on existing tasks/nodes representing data entities that involve minimizing load changes in a system corresponds to a combining action involving one or more data entities, where the combining action involves minimizing differences between the data entities (Adya p.745 col.2 2nd-4th paragraph: “Slicer’s initial assignment divides the keyspace equally among available tasks, assuming that key load is uniform …If there is variation in either the rate at which different keys receive requests or in the resources required to satisfy those requests, some tasks may become overloaded … Slicer monitors key load … to determine if load balancing changes are required. The primary goal of load balancing is to minimize the load imbalance, which we define as the ratio of the minimum task load to the mean task load … Load imbalance can be reduced by … reassigning keys from one task to another … Slicer must respect configurations constraining the minimum and maximum number of tasks that may be assigned to a key. It should also limit key churn …”; pp.745-746 Section 4.4.1 Sharding Algorithm: Weighted-move: “When Slicer determines that resharding is necessary, due to changing load metrics … it produces a new assignment using the sharding algorithm … 3. Merge adjacent cold slices, moving one onto the same task as the other, to defragment the assignment. This step proceeds as long as … merging two slices does not drive the receiving task’s load above the maximum task load … 4. … the sharding algorithm picks a sequence of moves with the highest weight, which we define as the reduction in load imbalance for the task affected by the move (benefit) divided by the key churn (cost).  … only moves affecting the hottest task can reduce load imbalance … three possible moves are considered: reassign the slice to the coldest task to displace the load, redundantly assigning the slice to the coldest task to spread the load, or removing the slice … The algorithm greedily makes the best move and repeats until the key churn (cost) budget is exhausted.”).).  
Both He in view of Berglund, in further view of Bestler and Adya are analogous art since they both teach consistent hashing techniques for grouping and associating sets of data shards to different computing nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the consistent hashing technique taught in He in view of Berglund, in further view of Bestler and enhance it to incorporate the steps involving computing and determining weighted moves for hot and cold slices (shards) taught in Adya as a way to as a way to improve the performance of the consistent hashing technique. The motivation to combine is taught in Adya, since the Slicer sharding algorithm with weighted move is shown to outperform other load-aware consistent hashing algorithms in terms of handling load imbalance and reducing key churn, thus making a distributed system that exhibits these benefits more robust in handling load balance changes by optimizing the moves resulting from the load imbalance to an order of magnitude fewer keys (Adya p.750 col.1 Figure 11 and p750 col.1 2nd paragraph; and p.751 col.2 1st paragraph (Section 6 Related Work)).
Regarding amended Claim 12, 
Claim 12 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale and motivations provided by He in view of Berglund, in further view of Bestler and Adya as indicated in Claim 3, in view of the rejections applied to Claim 10.
Regarding amended Claim 19, 
Claim 19 recites the non-transitory computer storage medium of claim 17, where the non-transitory computer storage medium is further encoded with instructions comprising of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale and motivations provided by He in view of Berglund, in further view of Bestler and Adya as indicated in Claim 3, in view of the rejections applied to Claim 17.
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over 
He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, June 2013 [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler] as applied to Claims 1 and 10; in even further view of Lamping et al., A Fast, Minimal Memory, Consistent Hash Algorithm, arXiv:1406.2294, 2014 [hereafter referred as Lamping].
Regarding original Claim 5,
 He in view of Berglund, in further view of Bestler as applied to Claim 1 teaches
(Original) The method of claim 1, wherein the assigning comprises applying … hashing of an ordered set of the persistent identifiers to the unique entity (Examiner’s note: As indicated earlier, Bestler teaches applying a consistent hashing technique on a set of block shards representing asset objects, and computing a hash sum that is placed onto a hash ring, in order to determine a grouping of the closest N servers (located in different failure domains) in which a particular block shard of the asset is assigned to, where the hash values and their locations on a hash ring (according to the least-significant 16 bits of a hash value) represents an ordered set of identifiers (Bestler [0872]-[0883], [0891]-[0893] and Figure 48).).  
While He in view of Berglund, in further view of Bestler teaches consistent hashing where name identifiers and shard IDs are hashed onto points on a circle, with each hash value on the circle representing an ordered set of identifiers, He in view of Berglund, in further view of Bestler does not teach explicitly teach
…  wherein the assigning comprises applying jump hashing …
Lamping teaches
… wherein the assigning comprises applying jump hashing (Examiner’s note: Lamping teaches applying jump hashing to compute and identify a particular shard of data based on hashing a set of keys, where Lamping teaches a jump hashing example using three keys (k1, k2, k3), where the hash results of these keys are located on positions on a unit circle and represent corresponding data shard IDs (where these data shard IDs are in increasing order), and where each data shard is typically managed by a candidate bucket representing a single server or a small set of replicas (Lamping pp.1-2 Introduction and p.2 Figure 1; p.3 2nd paragraph: “… shards can be assigned numerical ids in increasing order as they are added, so that the active bucket ids always fill the range [0, num_buckets).”; and pp.3-5 Explanation of the algorithm).) …
Both He in view of Berglund, in further view of Bestler and Lamping are analogous art since they both teach consistent hashing techniques for grouping and associating sets of data shards to different computing nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the consistent hashing technique taught in He in view of Berglund, in further view of Bestler and enhance it to perform jump hashing taught in Lamping as a way to improve the performance of the consistent hashing technique. The motivation to combine is taught in Lamping, as jump hashing is a fast algorithm, requires a minimal amount of code and memory to operate, and does a better job of splitting the keys evenly among shards (and corresponding buckets, where the buckets represent the single server or small set of replicas) when compared to the standard consistent hash technique, with the execution cost of the algorithm growing logarithmically with the number of buckets, resulting in improved computational and memory efficiency in a distributed storage system utilizing this algorithm (Lamping p.2 2nd paragraph; and p.9 1st-2nd paragraphs and Figure 5).
Regarding original Claim 6, 
He in view of Berglund, in further view of Bestler as applied to Claim 1 teaches
(Original) The method of claim 1.
While He in view of Berglund, in further view of Bestler teaches consistent hashing, He in view of Berglund, in further view of Bestler does not explicitly teach
wherein the consistent hashing is a weighted consistent hashing with affinity ranking.
Lamping teaches
 wherein the consistent hashing is a weighted consistent hashing with affinity ranking (Examiner’s note: In light of applicant’s specification paragraph [0078], the term “weighted consistent hashing with affinity ranking” is also known in literature as rendezvous hashing. Lamping teaches both the original and modified version of rendezvous hashing performs computing of a consistent hash, where in general the rendezvous hashing algorithm takes a key and computes a hash function value for each candidate bucket (shard), and returns a shard/bucket value (ID) for which the hash yielded the highest value. Lamping further teaches that the rendezvous hashing execution time can be further optimized into a tree to make the time proportional to the log of the number of buckets to improve execution performance (Lamping p.3 1st paragraph: “The only other algorithm we are aware of that computes a consistent hash is the rendezvous algorithm by Thaler and Ravishankar [3]. Used as a consistent hash, the original version of their algorithm takes a key, and for each candidate bucket, computes a hash function h(key, bucket). It then returns the bucket for which the hash yielded the highest value … Wang et al. [4] show how the buckets can be organized into a tree to make the time proportional to the log of the number of buckets.”).).  
Both He in view of Berglund, in further view of Bestler and Lamping are analogous art since they both teach consistent hashing techniques for grouping and associating sets of data shards to different computing nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the consistent hashing technique taught in He in view of Berglund, in further view of Bestler and replace it with rendezvous hashing taught in Lamping as a way to maintain balance (even distribution of objects) and monotonicity (objects only move from old buckets to new buckets without any unnecessary arrangement), thus preserving two important properties for data storage applications, which require the support of adding and removing buckets (and their corresponding server or small set of replicas) without impacting the associated identifier. The motivation to combine is taught in Lamping, since both consistent hashing and rendezvous hashing techniques compute a consistent hash over a set of keys and returns a corresponding set of arbitrary IDs, where these IDs are logically associated with shards and corresponding buckets, such that the underlying buckets representing the shards can be replaced with several replicas. Lamping further teaches that both consistent hash and rendezvous hashing exhibit both balance and monotonicity properties, as well as providing logarithmic execution time according to the number of buckets, and hence the standard consistent hashing technique can be substituted with the rendezvous hashing technique to generate the same predictable results for the system without impacting the overall functionality of the system (Lamping pp.2 Related work 1st paragraph – p.3 3rd paragraph: “Karger et al.’s consistent hash algorithm works by associating each bucket with a number of randomly chosen points on the unit circle. … The only other algorithm we are aware of that computes a consistent hash is the rendezvous algorithm by Thaler and Ravishankar [3]. … Both of these algorithms allow buckets to have arbitrary ids, and handle not only new buckets being added, but also arbitrary buckets being removed. This ability to add or remove buckets in any order can be valuable for cache servers where the servers are purely a performance improvement. … Server death thus does not cause reallocation of data; only capacity changes do. This means that shards can be assigned numerical ids in increasing order as they are added, so that the active bucket ids always fill the range [0, num_buckets). … Wang et al. [4] show how the buckets can be organized into a tree to make the time proportional to the log of the number of buckets.  … Only two of the four properties of consistent hashing described in the Karger et al. paper are important for data storage applications. These are balance, which essentially states that objects are evenly distributed among buckets, and monotonicity, which says that when the number of buckets is increased, objects move only from old buckets to new buckets, thus doing no unnecessary rearrangement.”; and p.9 2nd paragraph: “… the Karger et al. implementations also have O(log n) running times …”).
Regarding original Claim 14, 
Claim 14 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 5, and hence is rejected under similar rationale and motivations provided by He in view of Berglund, in further view of Bestler and Lamping as indicated in Claim 5, in view of the rejections applied to Claim 10.
Regarding original Claim 15, 
Claim 15 recites the system of claim 10, where the system further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 6, and hence is rejected under similar rationale and motivations provided by He in view of Berglund, in further view of Bestler and Lamping as indicated in Claim 6, in view of the rejections applied to Claim 10.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
He et al., U.S. PGPUB 2014/0172754, published 6/19/2014 [hereafter referred as He], in view of Berglund, Per, Shard Selection in Distributed Collaborative Search Engines, Master of Science Thesis in Computer Science, University of Gothenburg, Department of Computer Science and Engineering, June 2013 [hereafter referred as Berglund], in further view of Bestler et al., U.S. PGPUB 2016/0191509, published 6/30/2016 [hereafter referred as Bestler] as applied to Claim 7; in even further view of Derczynski et al., Analysis of named entity recognition and linking for tweets, Information Processing and Management 51 (2015), Elsevier Ltd. 2015 [hereafter referred as Derczynski].
Regarding amended Claim 8, 
He in view of Berglund, in further view of Bestler as applied to Claim 7 teaches
(Currently Amended) The method of claim 7 …
… each population pool indicates … of a persistent identifier in the respective population pool (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites that each data entity in a set of data entities includes a persistent identifier. As indicated earlier, Bestler teaches applying a consistent hashing technique on a set of block shards representing asset objects, where a name hash identifying token (NHIT) associated with an asset (representing a named object). Hence the name hash identifying token (NHIT) associated with an asset (representing a named object) corresponds to a persistent identifier that is included with a set of data entities (Bestler [0872]-[0873]).).
While He in view of Berglund, in further view of Bestler teaches named entity types can be predefined categories such as People, Organizations, and Locations, He in view of Berglund, in further view of Bestler does not explicitly teach
… wherein 
Derczynski teaches
… wherein (Examiner’s note: Under its broadest reasonable interpretation in light of Applicant’s specification paragraph [0068], the term “population pool” broadly indicates a set of data entities, and hence this claim element broadly recites a set of data entities containing demographic attributes. Derczynski teaches applying named entity recognition to extract information on a corpus of Twitter tweets, where these tweets consist of microtexts containing person names and demographic information (gender, location, age), and where the identified data entity is assigned an unambiguous DBpedia URI (Unique Resource Identifier) (Derczynski p.35 Section 2.2 Comparative evaluation of Twitter NER; pp.38-39 Section 3 Entity linking: “… a follow-up information task is entity linking … It typically requires annotating a potentially ambiguous entity mention (e.g., Paris) with a link to a canonical identifier describing a unique entity (e.g., http://dbpedia.org/resource/Paris).”; p.39 Word-level entity linking: “… one of the contributions of this work is in the new corps of world-level linked entities. It is based on Ritter’s named entity annotated dataset (see Section 2), where entity mentions in a tweet text are assigned an unambiguous DBpedia URI (Unique Resource Identifier); p.42 Section 4.1 General microblog challenges: “Microblogs have a number of genre-specific characteristics … Short messages (microtexts): Twitter and other microblog messages are very short. … Social context is crucial for the correct interpretation of social media content. NER and NEL methods need to make use of social context … in order to disambiguate mentions of person names and locations reliably. … User-generated: … there is a rich source of explicit and implicit information about the user, e.g., demographics (gender, location, age), friendships.”).) … 
Both He in view of Berglund, in further view of Bestler and Derczynski are analogous art since they both teach performing named entity recognition methods for performing information extraction on sets of textual-based content, and storing it across a distributed architecture for later analysis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the knowledge bases used for named entity recognition taught in He in view of Berglund, in further view of Bestler and include the corpus of social media/microblogging texts as additional knowledge bases taught in Derczynski as a way to perform named entity recognition to extract useful demographic information associated with microblog texts, as a way to expand the linguistic resources for named entity recognition and entity linking, through the identification of certain unique characteristics related to microblog texts (noisy data such as capitalization, typographic errors, shortenings), and hence, improving the overall performance of the supervised learning methods that can be applied to a variety of other applications. The motivation to combine is taught in Derczynski, since social media/microblogging texts have established themselves as high-value, high-volume sources of content for organizations to analyze and use as enablers for other information extraction tasks, such as relation extraction, opinion mining, and summarization, thus improving the robustness of named entity recognition system by learning to extract information from social media texts, and allowing the system to be more useful and applicable in a variety of different application contexts including knowledge management, competitor intelligence, customer relation management, and various e-business related areas (Derczynski p.33 1st - 2nd paragraphs (Section 1. Introduction); and p.42-44 Section 4.2 Prevalent Errors/4.2.1 Capitalisation/4.2.2 Typographic errors/4.2.3 Shortening/4.2.4 Other problems).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121